DISMISS; Opinion Filed February 4, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01202-CR
                                     No. 05-13-01203-CR
                                     No. 05-13-01204-CR
                                     No. 05-13-01205-CR
                                     No. 05-13-01206-CR

                       DEMETRIUS LAMAR HIMPHILL, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-21204-W, F12-21205-W,
                         F12-21206-W, F13-55023-W, F13-55024-W

                            MEMORANDUM OPINION
                        Before Justices Moseley, FitzGerald, and Evans
                                   Opinion by Justice Evans
       In cause nos. 05-13-01202-CR, 05-13-01203-CR, and 05-13-01204-CR, Demetrius

Lamar Himphill was convicted, following the adjudication of his guilt, of burglary of a

habitation. Punishment was assessed at twelve years’ imprisonment in each case. In cause nos.

05-13-01205-CR and 05-13-01206-CR, appellant pleaded guilty to the new offenses of robbery

and evading arrest in a motor vehicle. Punishment was assessed at twelve years’ imprisonment

for the robbery and ten years’ imprisonment for the evading arrest. Appellant’s pleas of true and

guilty and the sentences imposed were in accordance with plea agreements, and appellant waived
his right to appeal in each case as part of the plea agreements. 1 See Blanco v. State, 18 S.W.3d
218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that the cases involve plea

bargains and appellant has no right to appeal and that appellant waived his right to appeal. See

TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Blanco, 18
S.W.3d at 219–20.

          We dismiss the appeals for want of jurisdiction.




                                                                          /David Evans/
                                                                          DAVID EVANS
                                                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131202F.U05




     1
        The reporter’s record reflects that sentence of eighteen years’ imprisonment and ten years’ imprisonment for the convictions was
originally pronounced on June 28, 2013. The trial court granted appellant’s motions for new trial. The plea agreements were entered on October
9, 2013, in new proceedings following the granting of the motions for new trial.



                                                                    –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIUS LAMAR HIMPHILL,                          On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F12-21204-W.
No. 05-13-01202-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Moseley and FitzGerald
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIUS LAMAR HIMPHILL,                          On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F12-21205-W.
No. 05-13-01203-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Moseley and FitzGerald
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIUS LAMAR HIMPHILL,                          On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F12-21206-W.
No. 05-13-01204-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Moseley and FitzGerald
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIUS LAMAR HIMPHILL,                          On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-55023-W.
No. 05-13-01205-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Moseley and FitzGerald
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –6–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIUS LAMAR HIMPHILL,                          On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-55024-W.
No. 05-13-01206-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Moseley and FitzGerald
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –7–